Case 2:19-mj-01547-JFM Document1 Filed 07/15/19 Page 1 of 3

Date of Arrest: 07/11

 

United States District Court

 

DISTRICT OF ARIZONA
UNITED STATES OF AMERICA, Magistrate Case No.
Plaintiff, I9-\SUTMO
)
Nee )| COMPLAINT FOR VIOLATION OF
Armando BARBOSA-Trujillo )
nip a Known )| Title 8, United States Code, Section 1326(a) Re-
YOB: 1962 Entry After Deport
Citizen of: Mexico J
Defendant )
)
)

 

 

 

 

 

The undersigned complainant being duly sworn states:

COUNT |

That on or about July 11, 2019, Defendant Armando BARBOSA-Trujillo, an alien, was
found in the United States at or near San Luis, Arizona within the District of Arizona, after
having been previously denied admission, excluded, deported, or removed from the United
States to Mexico through the port of Nogales, Arizona on or about August 26, 1996. The
Secretary of the Department of Homeland Security not theretofore having consented to any
reapplication by the Defendant for admission. into the United States, in violation of Title 8,
United States Code, Section 1326(a) (Felony).

And the complainant further states that this complaint is based on the attached Statement
of Facts incorporated herein by reference.

Shevtose R Wow. AUS Qgsrus Qolkrd

ASC ALC

   
     

Signatue of Co

Sarah Kaishas
Border Patrol Agent

 

Sworn to before me and subscribed in my presence,

July 15, 2019

at Yuma, Arizona

Date City and State
JZ c__—_
James F. Metcalf, United States Magistrate Judge

 

Name & Title of Judicial Officer

iertatuy of Judifial Officer
-1-

 
Case 2:19-mj-01547-JFM Document1 Filed 07/15/19 Page 2 of 3

UNITED STATES OF AMERICA,

Vs.

Armando BARBOSA-Trujillo
AKA: None Known
071636881

STATEMENT OF FACTUAL BASIS

The complainant states that this complaint is based upon the statements of the apprehending
officers, that the Defendant was found and arrested on or about July 11, 2019, near San Luis,
Arizona. Questioning of the Defendant by agents revealed that the Defendant is a citizen of Mexico,
and was not in possession of valid documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks, agents determined the Defendant was
first ordered removed by an Immigration Judge at or near El Paso, Texas on or about August 26,
1996. The Defendant was most recently removed on or about 08/26/1996, through the port of
Nogales, Arizona.

Agents determined that on or about July 11, 2019, the Defendant re-entered the United States
without the Secretary of the Department of Homeland Security having consented to reapplication
by the Defendant for admission into the United States.

To the best of my knowledge and belief, the following is a list of Border Patrol law enforcement
personnel present during interviews, statements and questioning of the Defendant in this matter from
initial contact through the writing of this document: BPAs Anthony Mendoza, Kaylee Tang, John
Stratford and Martin Salgado.

To the best of my knowledge and belief, the following is a list of all Border Patrol law
enforcement personnel not already mentioned above who were present and/or took part in other parts

of this investigation (e.g., arrest, search, proactive investigation, surveillance, etc) from initial field
contact through the writing of this document: BPA Edel Sevillano.

(Weil

Signature o-€Omplaitunt—

Sworn to before me and subscribed in my presence, LF,
July 15,2019 of ———

Date Can Judici er

 
Case 2:19-mj-01547-JFM Document1 Filed 07/15/19 Page 3 of 3

Probable Cause Statement

I, Border Patrol Agent Sarah Kaishas, declare under penalty of perjury, the following is
true and correct:

Defendant:

Armando BARBOSA-Trujillo

Dependents: None

IMMIGRATION HASTORY: The Defendant is an illegal alien and has been apprehended

by the United States Border Patrol on several previous
occasions. The Defendant has been removed a total of five

 

(5) times.
CRIMINAL HISTORY:
DATE LOCATION - NSE DISPOSITION
03/21/1990 Indio, CA Burglary 40 Days Jail
07/21/1993 Yuma, AZ 8 USC 1325 150 Days Jail
07/26/1993 El Centro, CA 8 USC 1325 90 Days Jail ‘
02/09/1996 Yuma, AZ 8 USC 1325 179 Days Jail
03/25/1996 San Antonio, TX 8 USC 1325 179 Days Jail
08/26/1996 KE] Paso, TX Ordered Removed by IJ
05/18/1997 Yuma, AZ 8 USC 1325 179 Days Jail
06/10/1997 Safford, AZ 8 USC 1325 179 Days Jail
11/20/2000 Yuma, AZ 8 USC 1325 120 Days Jail
12/15/2000 Phoenix, AZ 8 USC 1325 120 Days Jail
06/08/2010 Yuma, AZ 8 USC 1325 130 Days Jail
07/15/2010 Phoenix, AZ 8 USC 1325 130 Days Jail
10/15/2010 Nogales, AZ Removed from the US
Narrative: The complainant states that this complaint is based upon the statements of the apprehending officers, that

the Defendant was found and arrested on or about July 11, 2019, near San Luis, Arizona, Questioning of the
Defendant by agents revealed that the Defendant is a citizen of Mexico, and was not in possession of valid
documents allowing him to enter or remain in the United States.

By questioning the Defendant and through record checks, agents determined the Defendant was first
ordered removed by an Immigration Judge at or near El Paso, Texas on or about August 26, 1996, The
Defendant was most recently removed on or about October 15, 2010, through the port of Nogales, Arizona,

To the best of my knowledge and belief, the following is a list of Border Patrol law enforcement
personnel present during interviews, statements and questioning of the Defendant in this matter from
initial contact through the writing of this document: BPAs Anthony Mendoza, Kaylee Tang, John
Stratford and Martin Salgado.

To the best of my knowledge and belief, the following is a list of all Border Patrol law enforcement
personnel not already mentioned above who were present and/or took part in other parts of this
investigation (e.g,, arrest, search, proactive investigation, surveillance, etc) from initial field contact
through the writing of this document: BPA Edel Sevillano.

Executed on: July 13, 2019 Time; 06:02 AMMST

Signed; Sarah Kaishas, Border Patrol Agent

 

 
